Mr. Justice Dickev delivered the-opinion of the Court: This is a bill by Stage, against Gorich, for an accounting and an adjustment of their accounts as partners, alleging that they had made a settlement, with the aid of Judge Grant, to whom their memoranda and vouchers and statements were made, but that, by mistake, several important items of advances by Stage to the use of the firm were omitted, etc. Defendant answered, among other things alleging, in substance, that their matters in dispute were submitted to Grant as an arbitrator, and that he had made an award, by which the parties were bound, and the right to an accounting was cut off. Evidence was taken, and the question thus raised was submitted to the court. The circuit court held the proceeding before Grant to be an arbitration, and the result to be an award binding upon the, parties. This was affirmed by the Appellate Court, and this is an appeal from the judgment of affirmance. After a careful examination of the proofs, we think this conclusion was erroneous. Prom the proofs we think -that the parties simply sought and obtained the aid of Judge Grant in adjusting their accounts for the purposes of a settlement, and that the paper prepared by him was simply an expression of an opinion by him, to them, as to what would constitute a fair settlement between them. This paper had no legal force until it was accepted and agreed to by the parties. The whole transaction constituted a mere settlement between the parties. The proofs show, satisfactorily, that Stage made advances for the use-of the partnership of considerable amounts, which, by mistake, were not taken into consideration at this settlement. Instead of holding the parties bound by these proceedings as by the award of an arbitrator, the cause ought to have been referred to the master to state anew the accounts between the parties, so far as concerns these omitted items. The decree of the circuit court ought to have been reversed and the cause remanded. The judgment of the Appellate Court is therefore reversed, that further proceedings may be had in .conformity to this opinion. Decree reversed. A petition for rehearing was filed in this case, chiefly upon the ground that the court had not, in its opinion, disposed of a motion to dismiss the appeal, which was reserved for the hearing. The application for rehearing was denied, and the following filed: Per Curiam : The motion to dismiss this appeal can not be. allowed. It rests upon the allegation that the amount involved is less than $1000. Taking to be true all the proofs tending to support the claims of complainant, and rejecting all proofs to the contrary, it is apparent that more than $1000 is involved in this controversy.